IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 December 2, 2009
                                No. 08-61090
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk



UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee

v.

ALONZO LEE MURPHY, JR.,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                            USDC No. 3:01-CR-94


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      Alonzo Lee Murphy, Jr., Federal prisoner # 06502-043, was convicted in
2002 of aiding and abetting bank robbery and of aiding and abetting the
brandishing of a firearm during a crime of violence. After the conviction was
affirmed on direct appeal, he did not seek relief under 28 U.S.C. § 2255. Instead,
in November 2008, he filed a Federal Rule of Civil Procedure 60(b)(6) motion
seeking to vacate his convictions and sentences on due process grounds. The



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-61090

district court denied relief without providing reasons. Murphy has appealed.
      We are unable to discern whether the district court construed Murphy’s
pleading as sounding under Rule 60(b) or 28 U.S.C. § 2255 and also unable to
determine the basis on which the court denied relief. Rather than speculate on
the district court’s reasoning, we hold the appeal in abeyance and remand the
matter to the district court for the entry of reasons consistent with this opinion.
      APPEAL HELD IN ABEYANCE; LIMITED REMAND.




                                        2